Citation Nr: 0806099	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-15 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to 
September 1955, receiving among other decorations, a Korean 
Service Medal.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran requested a hearing before a 
traveling member of the Board, which was scheduled for 
January 29, 2007.  The veteran withdrew his request for a 
Travel Board hearing on January 29, 2007.


FINDINGS OF FACT

1.	The veteran's current bilateral hearing loss is related to 
his military service.

2.	The veteran's current bilateral hearing loss is related to 
his military service.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, his bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  With the resolution of reasonable doubt in the veteran's 
favor, his tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board notes that the 
veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and have not been located.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, as 
discussed below, assisted the veteran to attempt to 
reconstruct the destroyed records, but they were 
unsuccessful.  

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Laws and Regulations Relevant to the Claims

The veteran and his representative contend, in substance, 
that the veteran's bilateral hearing loss is the result of 
his exposure to noise while in service.  Because the claim on 
appeal is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

Laws and regulations applicable to claims for service 
connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Where a veteran 
who served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as sensorineural hearing loss, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Entitlement to service connection for bilateral hearing loss 
and tinnitus

In August of 2004, the veteran was diagnosed with bilateral 
hearing loss, and complained of tinnitus.  In June of 2005, a 
diagnosis of tinnitus was confirmed during a VA examination.  

Hearing impairment is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz (Hz)).  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (defective hearing is rated on the basis of a 
mere mechanical application of the rating criteria).

Impaired hearing is considered to be a disability for VA 
compensation purposes when the auditory threshold at any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 
decibels (dB) or greater; the thresholds for at least three 
of these frequencies are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  

In this case, the veteran claims that he has bilateral 
hearing loss due to intense noise exposure while he served as 
a heavy weapons infantryman.  His DD-214 confirms he served 
in this military occupational specialty in the 1950s.  
Further, an April 2000 audiometric examination demonstrates 
that auditory thresholds at all tested frequencies far exceed 
40 dB, indicating that the veteran does indeed have a hearing 
loss disability.  38 C.F.R. § 3.385.

The veteran was later examined in August 2004 and again in 
June 2005.  Both medical professionals involved opined that 
it was as likely as not that this veteran's hearing loss is a 
direct result of his military service.  The 2005 examination 
also stated that the veteran's tinnitus was at least as 
likely as not related to an injury, disease, or event 
occurring during the veteran's military service.  In other 
words, there is a fifty percent chance that both disabilities 
are service connected.  

Under what is known as the equipoise doctrine, the benefit of 
the doubt is to be given to the claimant.  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the claimant shall prevail on the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C.A. § 5107(b) (2002).  As such, the Board may only deny 
a claim if the preponderance of the evidence is clearly 
against the veteran's claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Due to the loss of his service medical records in a fire, and 
the fact that the veteran stated that he has no further 
records in support of his claim, it appears that no further 
evidence can be obtained or weighed against the current 
medical opinions, and since it is just as likely that the 
veteran's hearing loss and tinnitus are service connected, 
the claim must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


